         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 1 of 51




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHELLE MCDONALD-WITHERSPOON,                      :          CIVIL ACTION
individually and as Administratrix of the Estate    :
of Kenyada Jones                                    :
                                                    :
                         v.                         :
                                                    :
CITY OF PHILADELPHIA, et al.                        :          NO. 17-1914


                                       MEMORANDUM
Padova, J.                                                                        August 25, 2020

       This is a civil rights action arising out of the death of Plaintiff Michelle McDonald-

Witherspoon’s son, Kenyada Jones, who died while in custody at the Curran-Fromhold

Correctional Facility (“CFCF”). Plaintiff brings claims on behalf of herself and the estate of her

son for civil rights violations pursuant to § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794

(“Section 504”); 42 U.S.C. § 1983 (“Section 1983”); and state law. Plaintiff asserts these claims

against a private healthcare provider for CFCF, Corizon Health, Inc. (“Corizon”), and a Corizon

employee, Vivian Gandy, M.D. (collectively, the “Corizon Defendants”); a second private

healthcare provider for CFCF, MHM Services, Inc. (“MHM”), and two MHM employees, Cheryl

Baldwin and Deborah Harris-White (collectively, the “MHM Defendants”); two probation officers

from the Philadelphia Adult Parole and Probation Department (“APPD”), Amber Browne and

Jeanette Palmer; and the City of Philadelphia (the “City”). The Corizon Defendants, the MHM

Defendants, Browne and Palmer, and the City have filed Motions for Summary Judgment pursuant

to Federal Rule of Civil Procedure 56. For the reasons that follow, we grant the Motions in part

and deny them in part.
           Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 2 of 51




I.     BACKGROUND

       The following facts are in the summary judgment record. Kenyada Jones was a 45-year-

old African American male with a history of mental illness, including past diagnoses of

schizophrenia and depression, self-reported prior suicide attempts in 1993 and 1996, and multiple

psychiatric hospitalizations. (Pl.’s Ex. 8 at 30 of 31; Pl.’s Ex. 21 at 1.) On February 2, 2016, Jones

was arrested for DUI. (Browne Dep. (Pl.’s Ex. 41 & Joint Defense Appendix (“JDA”) Ex. F) at

183:24-184:2.) This arrest violated the terms of Jones’s probation, which was imposed for a prior

aggravated assault conviction. (Browne Dep. at 184:3-9; JDA Ex. J.) As a result of the arrest,

Jones was in custody at CFCF until June 13, 2016. During this time, Corizon and MHM employees

evaluated and treated Jones’s physical and mental health condition. (See Pl.’s Exs. 8-20.) They

recorded Jones’s history of suicidal thoughts and behaviors and also noted Jones’s various mental

and physical ailments, including anxiety, depression, paranoia, and high blood pressure. (See, e.g.,

Pl.’s Exs. 8-9, 12, 14, 16, 18-20.)        Corizon prescribed Jones blood pressure medication

(Amlodipine), and MHM prescribed him psychotropic medication (Zyprexa, a brand name for

Olanzapine). (See Pl.’s Ex. 9 at 1; Pl.’s Ex. 10; Pl.’s Ex. 12; Pl.’s Ex. 16; Pl.’s Ex. 18; Pl.’s Ex.

19.)

       According to the Philadelphia Prisons Policies and Procedures,1 all medications prescribed

at CFCF were to be either “dispensed by Nursing Staff in multiple dose quantities, and . . . then

possessed by inmates and self-administered” (referred to as “KOP,” which is short for “Keep On

Person”) or “administered by Nursing Staff dose by dose” (referred to as “DOT,” which is short

for “Directly Observed Therapy”). (JDA Ex. AA at 1-2.) “Psychotropic medications” are



       1
         According to Gerald May, the warden of CFCF at all relevant times, CFCF follows the
Philadelphia Prisons Policies and Procedures, which are promulgated by the Philadelphia
Department of Prisons. (May Dep. (Pl.’s Ex. 33 & JDA Ex. X) at 38:6-11.)
                                                  2
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 3 of 51




designated as DOT medications. (Id. at 3.) Jones’s blood pressure medication (Amlodipine) is

not designated as a DOT medication, but the prison health care staff may nonetheless require it to

be administered as DOT for “[i]ndividual inmates who have a propensity to abuse or misuse

medication.” (Id.) When DOT administration is required for an individual inmate, the treating

physician is to document the reasons in the inmate’s health care record. (Id.) CFCF records show

that Jones’s medications, including Zyprexa and Amlodipine, were at times administered on a

DOT basis prior to his release on June 13, 2016. (See Pl.’s Ex. 11 at 8 of 28; Pl.’s Ex. 13; Pl.’s

Ex. 14 at 15 of 28; Pl.’s Ex. 16 at 24 of 28; Pl.’s Ex. 17 at 27 of 28; Pl.’s Ex. 18 at 3 of 44; Pl.’s

Ex. 19 at 8 of 44.)

       On June 16, 2016, only days after his release from CFCF, Jones voluntarily committed

himself into Friends Hospital with complaints of increased paranoia and depression and was found,

on examination, to have “[s]uidical ideations . . . with [a] plan to overdose on pills.” (Pl.’s Ex. 21

at 1.) Jones stayed at Friends Hospital for approximately one week for mental health treatment

and received Zyprexa to alleviate his reported symptoms. (Id. at 2.) His medication was later

changed to Haldol, at his request. (Id.) After Jones indicated that he would like to leave the

hospital, he was observed for a 72-hour period prior to discharge. (Id.) During that period, Jones

“[d]enied suicidal or homicidal ideations” and “all psychiatric and physical symptoms.” (Id.)

Friends personnel determined that he had “reached . . . his baseline and received maximum

inpatient treatment benefit” and that he was “[s]table for discharge,” and released him on June 22,

2016. (Id.)

       Following his release, Jones went to live with Plaintiff, where according to Plaintiff,

Jones’s mental health condition “got worse.” (Plaintiff Dep. (Pl.’s Ex. 36 & JDA Ex. G) at 111:16-

112:2, 125:10-14.) Specifically, Plaintiff observed that, even though Jones was taking the



                                                  3
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 4 of 51




medication prescribed for him at Friends Hospital, he was “short tempered,” “couldn’t sleep,” was

“very hyper,” and suffered from worsening paranoia. (Id. at 112:14-113:14, 125:15-23.) Plaintiff

spoke with her other son and daughter about Jones’s worsening condition and discussed a plan to

have Jones involuntarily committed at a psychiatric hospital, i.e., 302’d. (Id. at 178:17-179:7.) To

facilitate this plan, Plaintiff’s children “had the idea to disable [Jones’s] car” so that Jones could

not leave Plaintiff’s home. (Id. at 178:17-179:20.) Nevertheless, Jones was able to drive away in

his car. (Id. at 179:18-180:2.)

       Because Plaintiff could not get Jones to stay home so that she could have him involuntarily

committed to a psychiatric hospital, Plaintiff called Jones’s probation officer, Amber Browne, for

help. (Id. at 96:15-23; 127:10-16; 180:3-7.) Plaintiff chose to call Browne because she believed

that Jones was “crazy about [her]” and “felt like [Browne] cared about him.” (Id. at 96:24-97:2;

183:6-15.) During the call, Plaintiff expressed her “concern[s] about [Jones’s] behavior” and her

belief that she didn’t think Jones’s psychotropic medication was working. (Browne Dep. at 91:15-

21.) Plaintiff explained that she couldn’t “get [Jones] to stay in the house” and asked Browne to

“call him to come and see [Browne] so that [Plaintiff could] . . . come and take him and have him

302’d.” (Plaintiff Dep. at 127:10-16.) Browne agreed to help Plaintiff and hold Jones at the

probation office for this purpose. (Id. at 127:17-23.)

       On the morning of June 28, 2016, Jones arrived at the probation office. (Palmer Dep. (JDA

Ex. E) at 29:7-13.) According to Browne, Jones had parked illegally, so Browne and Jeannette

Palmer, Browne’s supervisor at APPD, had Jones move his car. (Browne Dep. at 146:10-24.) As

Jones moved his car, Browne and Palmer noticed that he was driving erratically and that there

might be a problem with his car. (Palmer Dep. at 49:5-23.) In fact, Browne saw Jones “almost hit

someone trying to cross the street” and noticed that his “car [was] smoking.” (Browne Dep. at



                                                  4
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 5 of 51




148:3-5.) Similarly, another APPD officer who observed Jones move his car, “witnessed . . . Jones

[driving] very erratically, driving from one side to the other trying to park the vehicle almost hitting

people out of control,” saw Jones “almost hit . . . Palmer” while backing up, and noticed smoke

coming out from under the hood of Jones’s car. (Carassai Dep. (JDA Ex. I) at 10:1-6, 19:11-20.)

        Once Jones was inside the probation office, Browne called Plaintiff to notify her that Jones

had arrived. (Plaintiff Dep. at 128:5-16.) While Browne and Palmer waited for Plaintiff, they

observed that Jones appeared to be decompensating as he was getting increasingly agitated and

aggressive, was sweating profusely and rambling, and appeared to be responding to internal

stimuli. (Browne Dep. at 171:10-173:18; Palmer Dep. at 42:17-43:17.) According to Browne,

Jones “wasn’t stable,” “he [was] display[ing] manic behavior,” “his meds clearly were not

working,” and he was “not being coherent [or] making sense.” (Browne Dep. at 132:8-10, 198:10-

18.) Palmer also observed that “[Jones] was pushing the table. He was pushing back in the chair.

He jumped up. He sat down. He moved over. He banged the wall. He was back and forth.”

(Palmer Dep. at 43:5-9.) Moreover, Jones appeared “frustrated” because “[h]e wanted to go to

New York to save his brother from ISIS.” (Id. at 43:17-21.)

        Palmer also discovered while Jones was at the probation office that “[Jones] was in

technical violation” of his probation because he had an open bill for incurring a new arrest for

DUI. (Palmer Dep. at 48:16-23; Browne Dep. at 182:4-20.) Due to Jones’s high risk of danger to

himself and others, as well as the open bill, Palmer detained him and instructed Browne to fill out

a warrant request form to take Jones into custody. (Palmer Dep. at 33:22-24, 49:3-24; Browne

Dep. at 170:17-22, 208:16-209:10; Pl.’s Ex. 22 at 5.) Browne filled out the form, which Palmer

signed, and then submitted the form for approval to the Philadelphia County Court of Common

Pleas. (Browne Dep. at 156:8-157:13; see also JDA Ex. J.) That same day, Judge Jeffrey P.



                                                   5
           Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 6 of 51




Minehart issued a bench warrant for Jones for a violation of probation. (JDA Ex. J.) Jones was

thus arrested and taken into custody. (Pl.’s Ex. 22 at 5.)

       Plaintiff later arrived at the probation office, where Browne and Palmer notified her of

Jones’s arrest and “explained to [her] why it was necessary to detain [him].” (Pl.’s Ex. 22 at 5.)

Browne also emailed and attempted to call an MHM employee “to inform them that [Jones] was

on his way [to CFCF] and to provide a list of meds” to ensure that Jones would be “properly

medicated while in custody.” (Id. at 4.) Browne eventually spoke to someone at the prison by

phone and confirmed that Jones was scheduled to see a doctor that night. (Id.) As a result, Browne

believed that Jones would receive medication at the prison. (Browne Dep. at 250:21-251:10.)

       At CFCF, intake personnel administered a mental health questionnaire to determine

whether Jones had potential mental health problems requiring further attention. (See Pl.’s Ex. 24.)

The individual who administered the mental health questionnaire concluded that Jones required an

Urgent Referral to mental health services based on observations that Jones was “anxious”; was

“agitated or [exhibited] extreme anger”; exhibited an “extreme change (in mood)”; was “afraid of

others with no apparent reason”; was “confused or disoriented”; “display[ed] . . . bizarre behavior”;

“repeat[ed] the same idea over and over”; “talk[ed] without any meaning” and “to self when no

one is present”; was “hyper”; and exhibited “rushed speech patterns.”2 (Pl.’s Ex. 24.)

       Later that night, Corizon employees conducted a physical examination of Jones. (Gandy

Dep. (Pl.’s Ex. 40 & JDA Ex. L) at 20-25; see also Pl.’s Ex. 25.) Jones was first seen by a medical

assistant, who checked his blood pressure, pulse and respiration, took blood and urine samples,




       2
         According to Philadelphia Prisons Policies and Procedures, “Urgent Referrals are made .
. . when there is no immediate risk of harm to self or others, despite emotional distress or mental
disorder that compromises the inmate’s ability to manage daily life.” (JDA Ex. Y at 6.) “Urgent
Referral inmates are seen . . . within twenty-four (24) hours.” (Id.)
                                                 6
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 7 of 51




and performed a tuberculosis test. (Gandy Dep. at 24.) Nurse Mariamma Samuel then went

through the medical questionnaire with Jones and, after he signed the questionnaire, performed a

physical examination. (Id.; Pl.’s Ex. 25.) Samuel asked Jones questions about his mental health

in connection with the questionnaire. (Pl.’s Ex. 25 at 42-43 of 44.) Jones informed Samuel that

he was taking medication for mental health problems and that he had a history of mental health

treatment. (Id.) He was asked if he felt hopeless or if he was thinking about killing himself, and

he answered no. (Id. at 43 of 44.) He also denied that he had ever attempted suicide. (Id. at 42 of

44.) Jones further denied ever having been hospitalized for mental health problems, even though

he had recently been discharged from Friends hospital. (Id. at 42-43.)

       Dr. Vivian Gandy then reviewed Jones’s chart and met with Jones prior to co-signing

Samuel’s examination. (Gandy Dep. at 25.) Although Gandy did not normally see every inmate

at intake, Gandy believed that she had to see Jones because he had complained to Samuel about

cancer, kidney failure, and multiple boils all over his body. (Id. at 27, 64.) In spite of Jones’s

complaint of boils, Gandy did not see any boils on his body. (Id. at 64.) She nevertheless did not

find Jones’s state of mind to be “out of the ordinary” given his mental health history, and she did

not think he was delusional. (Id. at 64-65.) Rather, Gandy thought that Jones was reporting

conditions that he might have had in the past and that he might have “overexaggerated.” (Id.)

Based on Samuel’s examination of Jones and her own meeting with him, Gandy concluded that an

Urgent Referral to MHM would be sufficient to address Jones’s mental health needs. (Id. at 31:3-

14, 71:11-16.) Gandy also assessed Jones as having hypertension and prescribed 10 mg of the

blood pressure medication, Amlodipine, for him to take once per day. (Pl.’s Ex. 26.) She

determined that it was appropriate for Jones to keep a 30-day supply of that medication on a KOP




                                                7
           Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 8 of 51




basis and entered an order for 10 mg of Amlodipine for 90 days, of which a 30-day supply would

be given to him in blister packs to be kept on his person. (Gandy Dep. at 44:13-45:3, 76-77.)

       The next day, on June 29, 2016, Jones met with Cheryl Baldwin, an MHM social worker,

for his Urgent Referral. (See Pl.’s Ex. 27.) Baldwin’s role was to determine if Jones was in

extreme danger, i.e., if he was suicidal or highly psychotic. (Baldwin Dep. (Pl.’s Ex. 39 & JDA

Ex. B) at 58.) Baldwin performed a suicide risk evaluation, during which Jones again denied prior

suicidal behavior and ideation, and reported a history of schizoaffective disorder. (Pl.’s Ex. 27 at

5-7 of 40.) During his evaluation, Jones confirmed that Zyprexa “usually [helped him] with his

episodes of paranoi[a] and sleep.” (Id. at 5 of 40.) Baldwin assessed Jones as appearing “oriented

and manic” and motivated to continue his mental health treatment.3 (Id. at 7 of 40.) Based on this

information, Baldwin determined that Jones’s risk of suicide was low, confirmed that he was

receptive to taking Zyprexa, and referred him to a psychiatrist for a routine initial psychiatric

evaluation. (Baldwin Dep. at 54:4-9, 60:15-61:4; Pl.’s Ex. 27 at 7 of 40.)

       Jones was scheduled to be transferred within CFCF to the “Detention Center” on July 2,

2016. (Pl.’s Ex. 29 at 12 of 40.) “[H]owever, his transfer was postponed due to . . . irrational

statements [he] made before” the transfer. (Id. at 12, 14 of 40.) Instead, Jones was scheduled for

another mental health referral with MHM. (Id.) After Jones complained that he had not received

his psychotropic medication, he was seen on July 2, 2016 by MHM social worker, Deborah Harris-

White, for an Emergency Referral.4 (JDA Ex. T at 1 of 3.) Harris-White reviewed Jones’s most



       3
         Baldwin also noted that Jones “presented with sweat on his face,” but Jones attributed the
sweat to “playing basketball.” (Pl.’s Ex. 27 at 7 of 40.)
       4
         According to Philadelphia Prisons Policies and Procedures, “[a]n Emergency Referral is
made whenever staff observes behavior and/or the verbalizations of an inmate that indicate an
inmate is in imminent/immediate danger of self-injury.” (JDA Ex. Y at 6 of 17.) “Normally,
Emergency Referral inmates are seen . . . within four (4) hours and will be on a Constant Watch
                                                 8
             Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 9 of 51




recent medical records and conducted a suicide risk evaluation. (Harris-White Dep. (Pl.’s Ex. 38

& JDA Ex. U) at 64:4-6; JDA Ex. T.) Harris-White observed that Jones was “oriented,” was “very

cooperative and calm,” “presented with a low affect,” and “appeared lucid and was able to engage

in a logical and coherent conversation regarding his [mental health] treatment.” (JDA Ex. T at 2

of 3.) Jones reported that he was “not receiving his medication and [was] concerned about the

‘voices coming back,’” but nonetheless denied any prior suicidal behaviors or thoughts and any

current suicidal ideation. (Id. at 1-2.) Based on her examination, Harris-White concluded that

Jones had no acute mental health needs on that day and contacted medical to find out if he had

been receiving his medications.5 (Id. at 2-3 of 3; Harris-White Dep. at 62:1-20.) CFCF medical

records show that a 14-day prescription for Zyprexa had been ordered for Jones on June 29, 2016.

(JDA Ex. P; Baldwin Dep. at 52:12-53:6.) This medication was the same medication Jones was

prescribed when he was previously incarcerated at CFCF. (JDA Ex. O; Baldwin Dep. at 52:12-

53:6.)

         Later that same day, July 2, 2016, Jones was found dead in his cell lying next to an empty

packet of medication with toxic levels of Amlodipine and trace amounts of Zyprexa in his system.6

(Burke Dep. (Pl.’s Ex. 34) at 27:14-29:10; Pl.’s Ex. 30 at 21, 26 of 40; JDA Ex. BB at 3.) The

Office of the Medical Examiner conducted an autopsy and determined that Jones had caused his



from the time of the Emergency Referral until the inmate has been released from observation . . .
.” (Id.)
         5
         Earlier that day, corrections officers reported that “Jones had attempted to flood his cell”
by “put[ting] water on the floor in his cell.” (Pl.’s Ex. 29 at 11 of 40; Ballard Dep. (Pl.’s Ex. 35)
at 17:21-18:14.) However, Harris-White testified that she did not remember anyone telling her
about that behavior. (Harris-White Dep. at 31:11-15.)
         6
         Jones was alone in his cell at the time of his death because prison staff had moved his
cellmate to another cell on June 30, 2016 due to Jones’s continued complaints of bladder pain.
(Pl.’s Ex. 29 at 11 of 40.)
                                                 9
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 10 of 51




own death by overdosing on Amlodipine, which he had received the previous day. (Pl.’s Ex. 28;

Pl.’s Ex. 30 at 17 of 40; see also Pl.’s Ex. 3 at 29 of 41.) The medical examiner concluded that

“[d]ue to the natural course of the decedent’s disease, it [is] likely that the decedent had some

decline in cognitive functioning and would not have been fully cognizant of the ramifications of

his actions[; t]herefore, the manner of death is best classified as ‘Undetermined.’” (Pl.’s Ex. 30 at

22 of 40.)

       Plaintiff’s Second Amended Complaint asserts the following claims: (1) Count One asserts

claims pursuant to Section 504 (for discrimination), Section 1983 (for violations of Jones’s rights

under the Eighth and Fourteenth Amendments), and state law (for medical malpractice, corporate

negligence, and intentional infliction of emotional distress) against the Corizon and MHM

Defendants; (2) Count Two asserts claims pursuant to Section 1983 (for violations of Jones’s rights

under the Fourteenth Amendment) and state law (for false arrest, false imprisonment, malicious

prosecution, abuse of process, and intentional infliction of emotional distress) against Browne and

Palmer; (3) Count Three asserts claims pursuant to Section 504 (for discrimination) and Section

1983 (for violations of Jones’s rights under the Eighth and Fourteenth Amendments) against the

City; and (4) Counts Four and Five assert Pennsylvania Wrongful Death and Survival Act claims

against all Defendants. Defendants have filed four Motions for Summary Judgment: one by the

Corizon Defendants, one by the MHM Defendants, one by Browne and Palmer, and one by the

City. They seek judgment in their favor on all of Plaintiff’s claims.

II.    LEGAL STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). An issue is “genuine” when “the evidence is such that a reasonable jury could return a



                                                 10
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 11 of 51




verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

factual dispute is “material” if it “might affect the outcome of the suit under the governing law.”

Id. In ruling on a summary judgment motion, we consider “the facts and draw all reasonable

inferences in the light most favorable to . . . the party who oppose[s] summary judgment.” Lamont

v. New Jersey, 637 F.3d 177, 179 n.1 (3d Cir. 2011) (citing Scott v. Harris, 550 U.S. 372, 378

(2007)). If a reasonable fact finder could find in the nonmovant’s favor, summary judgment may

not be granted. Congregation Kol Ami v. Abington Twp., 309 F.3d 120, 130 (3d Cir. 2002)

(citation omitted).

       “[A] party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Where the nonmoving party bears the burden of proof on a particular

issue at trial, the movant’s initial Celotex burden can be met simply by “pointing out to the district

court” that “there is an absence of evidence to support the nonmoving party’s case.” Id. at 325.

After the moving party has met its initial burden, the adverse party’s response “must support the

assertion [that a material fact is genuinely disputed] by: (A) citing to particular parts of materials

in the record . . . ; or (B) showing that the materials [that the moving party has cited] do not

establish the absence . . . of a genuine dispute.” Fed. R. Civ. P. 56(c)(1). Summary judgment is

appropriate if the nonmoving party fails to respond with a factual showing “sufficient to establish

the existence of an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex, 477 U.S. at 322. “‘While the evidence that the non-moving

party presents may be either direct or circumstantial, and need not be as great as a preponderance,




                                                  11
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 12 of 51




the evidence must be more than a scintilla.’” Galli v. N.J. Meadowlands Comm’n, 490 F.3d 265,

270 (3d Cir. 2007) (quoting Hugh v. Butler Cty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005)).

III.    DISCUSSION

        A. Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701

        Counts One and Three assert claims against Corizon, MHM, and the City for discrimination

against Jones on the basis of his mental health disability in violation of Section 504 of the

Rehabilitation Act. Section 504 of the Rehabilitation Act “‘bars both federal agencies and private

entities that receive federal funding from discriminating on the basis of disability and is not limited

to the employment context.’” Kortyna v. Lafayette Coll., 47 F. Supp. 3d 225, 238 (E.D. Pa. 2014)

(quoting Freed v. Consol. Rail Corp., 201 F.3d 188, 190 (3d Cir. 2000)). Section 504 specifically

provides that “[n]o otherwise qualified individual with a disability . . . shall, solely by reason of

her or his disability, be excluded from the participation in, be denied the benefits of, or be subjected

to discrimination under any program or activity receiving Federal financial assistance . . . .” 29

U.S.C. § 794(a).

        To succeed on a claim under Section 504, a plaintiff must establish the following: “‘(1) he

is a qualified individual; (2) with a disability; (3) he was excluded from participation in or denied

the benefits of the services, programs, or activities of a public entity, or was subjected to

discrimination by any such entity; (4) by reason of his disability.’” Defreitas v. Montgomery Cty.

Corr. Facility, 525 F. App’x 170, 178 (3d Cir. 2013) (quoting Bowers v. Nat’l Collegiate Athletic

Ass’n, 475 F.3d 524, 553 n.32 (3d Cir. 2007)). Additionally, the plaintiff “must show that the

allegedly discriminating entity receives federal funding.” CG v. Pa. Dep’t of Educ., 734 F.3d 229,

235 n.10 (3d Cir. 2013) (citation omitted). A plaintiff may establish discrimination by the entity

receiving federal funding by presenting evidence that the entity failed to make reasonable



                                                  12
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 13 of 51




accommodations for the plaintiff’s disability. See Defreitas, 525 F. App’x at 178 (citing 28 C.F.R.

§ 35.130(b)(7)). In the prison context, the plaintiff must show that he was denied a reasonable

accommodation that would have given “a disabled prisoner ‘meaningful access’ to the prison

program in question.” Id. at 178 n.14 (quoting Alexander v. Choate, 469 U.S. 287, 301 (1985)).

               1. Corizon and MHM

       The Corizon and MHM Defendants argue that Corizon and MHM are entitled to summary

judgment in their favor on Plaintiff’s Section 504 claims because the undisputed evidence

establishes that neither entity receives federal funding. As described above, the Rehabilitation

Act, “‘applies only to programs and activities receiving federal financial assistance.’” Talley v.

Doyle, Civ. A. No. 19-1588, 2019 WL 6050739, at *1 n.1 (E.D. Pa. Nov. 15, 2019) (quoting

Yeskey v. Com. of Pa. Dep’t of Corrs., 118 F.3d 168, 170 (3d Cir. 1997), aff’d sub nom., Pa. Dep’t

of Corr. v. Yeskey, 524 U.S. 206 (1998)). Corizon and MHM have submitted the sworn affidavits

of their respective general counsel, who aver that Corizon and MHM do not receive federal

financial assistance. (See Johnson Aff. (JDA Ex. C) ¶¶ 2, 4; King Aff. (JDA Ex. D) ¶¶ 1, 3.)

Plaintiff has adduced no evidence to the contrary.

       Plaintiff argues instead that Corizon and MHM are recipients of federal funds within the

meaning of Section 504 because both entities are indirect beneficiaries of federal financial

assistance through their contracts with the City. Under Section 504, however, an entity does not

become a “recipient” of federal financial assistance simply by being an indirect beneficiary of

federal funds. Indeed, “a ‘recipient’ of federal funds [under Section 504] means any entity to

which federal financial assistance is ‘extended directly or through another recipient’ but excludes

the ‘ultimate beneficiary of the assistance.’” Davenport v. Natgun Corp., 941 F. Supp. 2d 141,

146 (D. Mass. 2013) (quoting 45 C.F.R. § 84.3(f)) (concluding that a company that builds storage



                                                13
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 14 of 51




tanks for municipalities is not a recipient of federal funds even though the municipalities for which

it works for receive federal funds because Section 504 “prohibits . . . discrimination by entities

that Congress intended to received federal financial assistance but does not reach those ‘who

merely benefit from the aid.’” (quoting U.S. Dep’t of Transp. v. Paralyzed Veterans of Am., 477

U.S. 597, 607 (1986)); see also Paralyzed Veterans of Am., 477 U.S. at 607 (noting that, while the

Government may disburse funds to its intended recipients through an intermediary, “federal

coverage [does not] follow[] the aid past the [intended] recipient to those who merely benefit from

the aid”). Therefore, even if Plaintiff had presented evidence that Corizon and MHM indirectly

benefited from federal funds, which she has not, such evidence could not establish that Corizon

and MHM were “recipients” of federal funds within the meaning of Section 504. Plaintiff has thus

failed to adduce any evidence to support a conclusion that Corizon and MHM can be subject to

liability under Section 504. Accordingly, we grant the Corizon and MHM Defendants’ Motions

for Summary Judgment insofar as they seek judgment in favor of Corizon and MHM on Plaintiff’s

Section 504 discrimination claim in Count One.

               2. The City

       Plaintiff’s Section 504 claim against the City is based on an argument that the City failed

to make reasonable accommodations for Jones’s mental disability when it failed to provide Jones

with his psychotropic medication, place Jones in the psychiatric ward of the prison, and have a

psychiatrist evaluate him. The City argues, inter alia, that it is entitled to summary judgment in its

favor on this claim because the evidence cannot support a reasonable conclusion that Jones’s

disability was the sole reason for the City’s alleged failures. As the City contends, under Section

504, a plaintiff’s disability “must be the sole cause of the [defendant’s alleged] discriminatory

action.” Furgess v. Pa. Dep’t of Corrs., 933 F.3d 285, 291 n.25 (3d Cir. 2019) (citing CG, 734



                                                 14
            Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 15 of 51




F.3d at 236 n.11); see also CG, 734 F.3d at 236 n.11 (“Because the [Rehabilitation Act’s] causation

requirement requires disability to be the sole cause of discrimination, an alternative cause is fatal

to a[] [Rehabilitation Act] claim because disability would no longer be the sole cause.” (citation

omitted)); 29 U.S.C. § 794(a) (“No otherwise qualified individual with a disability in the United

States . . . shall, solely by reason of her or his disability, be excluded from the participation in, be

denied the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance . . . .” (emphasis added)). Here, Plaintiff has failed to point to any

evidence that could support a reasonable inference that Jones’s mental health disability was the

reason for the City’s alleged failure to accommodate Jones, much less that Jones’s mental health

disability was the sole reason for the City’s alleged discrimination.7 On independent review, we

have also failed to find any such evidence in the summary judgment record. We therefore conclude

that Plaintiff has failed to present evidence necessary to support her Section 504 claim against the

City. Accordingly, we grant the City’s Motion for Summary Judgment insofar as it seeks

judgement in favor of the City on Plaintiff’s Section 504 discrimination claim in Count Three.8



        7
          Plaintiff maintains that she does not need to submit evidence that Jones’s disability was
the sole reason why the City failed to accommodate him because a claim for discrimination under
Section 504 relying on a reasonable accommodation theory does not require such evidence.
Plaintiff relies on White v. Watson, Civ. A. No. 16-560, 2016 WL 6277601, at *6 (S.D. Ill. Oct.
27, 2016), in which the court denied a motion to dismiss an American with Disabilities Act
(“ADA”) claim brought on behalf of a prisoner who committed suicide in his cell. Id. at *2.
However, the court in White analyzed whether the plaintiff had satisfied the causation standard for
a claim brought under Title II of the ADA, 42 U.S.C. § 12132, not Section 504. Id. at *5.
Significantly, the “[c]ausation standards are different under the ADA and [Section 504]—under
[Section 504], the disability must be the sole cause of the discriminatory action, while the ADA
only requires but-for causation.” Furgess, 933 F.3d at 291 n.25 (citing CG, 734 F.3d at 236 n.11).
We therefore reject Plaintiff’s position that she need not submit evidence that Jones’s disability
was the sole reason that the City failed to accommodate him.
        8
        The City also argues that it is entitled to summary judgment with respect to Plaintiff’s
Section 504 claim insofar as the claim is based on a theory that Jones’s disability was a
vulnerability to suicide and that the City failed to accommodate him by improperly denying him
                                                  15
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 16 of 51




       B. Section 1983 Medical Care Claims

       Counts One through Three assert claims against the Corizon Defendants, the MHM

Defendants, and the City for deliberate indifference to Jones’s serious medical needs pursuant to

42 U.S.C. § 1983. Section 1983 provides, in pertinent part, as follows:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress . . . .

42 U.S.C. § 1983. “Section 1983 provides remedies for deprivations of rights established in the

Constitution or federal laws. It does not, by its own terms, create substantive rights.” Kaucher v.

Cty. of Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (footnote omitted) (citing Baker v. McCollan, 443

U.S. 137, 145 n.3 (1979)). Consequently, in order to obtain relief pursuant to § 1983, “a plaintiff

must demonstrate [that] the defendant, acting under color of state law, deprived him or her of a

right secured by the Constitution or the laws of the United States.” Id. (citing Am. Mfrs. Mut. Ins.

Co. v. Sullivan, 526 U.S. 40, 49-50 (1999); Mark v. Borough of Hatboro, 51 F.3d 1137, 1141 (3d

Cir. 1995)).

               1. Deliberate Indifference to Jones’s Serious Medical Needs

       Count One of the Second Amended Complaint asserts a Section 1983 claim that Corizon

and MHM employees, Gandy, Baldwin, and Harris-White, were deliberately indifferent to Jones’s




suicide prevention services. The City argues that it is entitled to judgment in its favor on this claim
because there is no evidence in the summary judgment record that Jones actually committed
suicide. However, Plaintiff states in her opposition brief that she “does not concede that [a
particular vulnerability to suicide] theory applies to the[] facts [of this case].” (Opp. at 21.)
Accordingly, we conclude that Plaintiff’s Section 504 claim is not based on the theory that Jones’s
disability was a vulnerability to suicide, and thus, we need not address the City’s argument that it
would be entitled to judgment in its favor on any such claim.
                                                  16
           Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 17 of 51




serious medical needs. A prisoner’s right to adequate medical care stems from the Eighth

Amendment, which, “through its prohibition on cruel and unusual punishment, prohibits the

imposition of ‘unnecessary and wanton infliction of pain contrary to contemporary standards of

decency.’” Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (quoting Helling v.

McKinney, 509 U.S. 25, 32 (1993)). At the same time, the Due Process Clause of the Fourteenth

Amendment provides the same right to medical care for pretrial detainees as the Eighth

Amendment requires for convicted prisoners.9 Colburn v. Upper Darby Twp., 838 F.2d 663, 668

(3d Cir. 1988). To succeed on a claim under Section 1983 for deliberate indifference to a serious

medical need, a plaintiff must show: “[1] a serious medical need, and [2] acts or omissions by

prison officials that indicate deliberate indifference to that need.” Natale v. Camden Cty. Corr.

Facility, 318 F.3d 575, 582 (3d Cir. 2003) (citing Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.

1999)).10

       The Corizon and MHM Defendants argue, inter alia, that they are entitled to summary

judgment in their favor on Plaintiff’s Section 1983 claim for deliberate indifference to Jones’s

serious medical needs because Plaintiff has not pointed to any evidence that could support a

reasonable conclusion that Gandy, Baldwin, or Harris-White acted with deliberate indifference.

Plaintiff maintains that Gandy, Baldwin, and Harris-White were deliberately indifferent to Jones’s


       9
         The parties disagree as to whether Jones was a prisoner or a pretrial detainee during the
relevant time period. However, we need not resolve this dispute here as the same deliberate
indifference standard applies under both the Eighth and Fourteenth Amendments.
       10
          The MHM Defendants maintain that to the extent Plaintiff intends to assert her claim
using a vulnerability to suicide theory, “her claim[] must be evaluated under the [United States
Court of Appeals for the] Third Circuit’s particular vulnerability to suicide framework.” (MHM
Br. at 12 (citing Palakovic v. Wetzel, 854 F.3d 209, 224 (3d Cir. 2017).) However, as discussed
above in note 8, Plaintiff does not concede that a particular vulnerability to suicide theory applies
to the facts of this case. (Opp. at 21.) We therefore need not address the MHM Defendants’
contention that we must analyze Plaintiff’s claims under a particular vulnerability to suicide
framework.
                                                 17
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 18 of 51




serious medical needs when they failed to: (1) recognize the severity of Jones’s mental illness and

recommend that Jones be sent to the psychiatric ward at CFCF, (2) refer him to a psychiatrist, (3)

administer his medication on a No KOP basis, and (4) closely monitor his medication.

       “‘[D]eliberate indifference to serious medical needs of prisoners constitutes the

unnecessary and wanton infliction of pain . . . proscribed by the Eighth Amendment.’” Tate v.

Wiggins, 805 F. App’x 159, 162 (3d Cir. 2020) (quoting Estelle v. Gamble, 429 U.S. 97, 104

(1976)). Although “[d]eliberate indifference to a prisoner’s serious medical needs can give rise to

. . . a constitutional violation[,] . . . mere medical malpractice will not.” Brown v. Borough of

Chambersburg, 903 F.2d 274, 278 (3d Cir. 1990). Thus, “[w]here a prisoner has received some

amount of medical treatment, it is difficult to establish deliberate indifference, because prison

officials are afforded considerable latitude in the diagnosis and treatment of prisoners.” Palakovic

v. Wetzel, 854 F.3d 209, 227 (3d Cir. 2017) (citing Durmer v. O’Carroll, 991 F.2d 64, 67 (3d Cir.

1993)). Indeed, “[d]eference is given to prison medical authorities in the diagnosis and treatment

of patients, and courts ‘disavow any attempt to second-guess the propriety or adequacy of a

particular course of treatment . . . [which] remains a question of sound professional judgment.’”

Id. at 228 (second and third alterations in original) (quoting Inmates of Allegheny Cty. Jail v.

Pierce, 612 F.2d 754, 762 (3d Cir. 1979)). Accordingly, a “prison doctor[’]s professional judgment

. . . will be presumed valid ‘unless it is such a substantial departure from professional judgment,

practice or standards as to demonstrate that the doctor did not base the decision on such a

judgment.’” Soto-Muniz v. Martin, 665 F. App’x 226, 228 (3d Cir. 2016) (quoting White v.

Napoleon, 897 F.2d 103, 113 (3d Cir. 1990)); see also Pearson, 850 F.3d at 539 (quoting

Youngberg v. Romeo, 457 U.S. 307, 323 (1982)).




                                                18
          Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 19 of 51




         Here, the record evidence “demonstrate[s] that [Jones] did receive some amount of medical

attention” from Corizon’s intake physician, Dr. Vivian Gandy. Green v. Coleman, 575 F. App’x

44, 48 (3d Cir. 2014). As detailed above, on June 28, 2016, Nurse Mariamma Samuel conducted

an intake screening of Jones, asking him questions about his health, performing a physical

examination on him, and making note of his history of mental illness and prior use of psychotropic

medications. (Gandy Dep. at 22-24; Pl.’s Ex. 25.) Thereafter, Dr. Gandy saw Jones to confirm

whether “he had anything significant [she] need[ed] to treat.” (Gandy Dep. at 21:1-16, 25.) Gandy

spent about five minutes speaking with and observing Jones. (Id. at 34-35.) While Jones had

complained to Samuel about cancer, kidney failure, and multiple boils all over his body, Gandy

did not see anything to confirm these complaints. (Id. at 27, 64.) However, using her medical

judgment, Gandy reasoned that Jones could have had kidney failure immediately prior to his

incarceration “from drug overdose, toxins [and] could have been treated in the hospital and

released and been stable enough to present” by the time of their meeting. (Id. at 62:14-63:1.) It

was also her understanding that because Jones had stated that he had cancer and boils all over his

body, including boils in his underarms, he could have been complaining about a condition known

as hidradenitis, which is a “specific disease process where . . . the oil glands . . . erupt and form

boils,” and which can cause “tenderness in [the] axillary and . . . can come from overuse of

deodorant.” (Id. at 63, 74:19-75.) Thus, despite not being able to visually confirm Jones’s

complaints, Gandy did not believe that Jones was delusional because she thought that he may have

been listing conditions that he had in the past or may simply have “overexaggerated.” (Id. at 64:7-

65:2.)

         Additionally, because Jones denied wanting to hurt himself or others, Gandy did not further

ask mental health questions because “mental health [services would] ask those specific questions.”



                                                 19
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 20 of 51




(Id. at 47:15-21.) She similarly understood that she did not “need[] to do anything with his

medication” for any mental health issues because mental health services would later see Jones and

be the ones to order his psychotropic medication. (Id. at 41:20-42:9.) Moreover, Samuel had

recommended that Jones did not need to be sent to the psychiatric ward at CFCF, and Gandy

agreed, concluding that an Urgent Referral to MHM for mental health services would be sufficient

to address Jones’s mental health needs. (Id. at 31:3-14, 71:11-16.) Finally, based on Jones’s

averment that he had high blood pressure and Jones’s medical chart from his prior stay at CFCF

that revealed he was previously treated for high blood pressure, Gandy ordered blood pressure

medication for Jones and determined that, based on Samuel’s evaluation and her own meeting with

Jones, there was no reason not to allow him to keep the 30-day supply of medication on his person.

(Id. at 36:15-20, 42-44.)

       Under these circumstances, even drawing all inferences in Plaintiff’s favor, the evidence

does not support a reasonable conclusion that Gandy was deliberately indifferent to Jones’s serious

mental health needs. Rather, a reasonable jury could only conclude that Gandy exercised her

professional judgment in giving Jones his blood pressure medication on a KOP basis and deciding

not to send him to the psychiatric ward, based, among other things, on her observation that he was

not delusional at the time of their meeting and her understanding that Jones’s mental health

condition would be further evaluated by mental health services. While an argument could be made

that Gandy was negligent in diagnosing and treating Jones, deliberate indifference requires more

than just negligence or professional malpractice, and Plaintiff has simply failed to adduce evidence

that could support a conclusion that Gandy was deliberately indifferent. See Brown, 903 F.2d at

278; Green, 575 F. App’x at 48 (concluding that plaintiff who “alleged that the prison psychologist

misdiagnosed his mental illnesses and did not provide adequate personal treatment” had failed to



                                                20
          Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 21 of 51




establish deliberate indifference where he “receive[d] some amount of medical attention, and . . .

merely disagree[d] with its type and quantity.” (citation omitted)).

         The record evidence also demonstrates that Jones received some psychiatric attention for

his mental health condition from Defendants Cheryl Baldwin and Deborah Harris-White, the

MHM social workers. As described above, Jones was first seen by Baldwin on June 29, 2016

pursuant to the Urgent Referral scheduled during Jones’s initial intake examination the previous

day. According to Baldwin, her role was to “determine if [Jones] was in extreme danger, . . .

suicidal, [or] highly psychotic.” (Baldwin Dep. at 58:2-9.) Baldwin observed Jones during this

examination and noted that he “appeared oriented and manic.” (Pl.’s Ex. 27 at 7 of 40.) Jones

reported his history of schizoaffective disorder and the various psychotropic medications he had

taken for his mental health condition. (Id. at 5 of 40.) Jones also told Baldwin that the psychotropic

medication Zyprexa, “usually [helped him] with his episodes of paranoi[a] and sleep.” (Id.)

Baldwin further noted that Jones had expressed his willingness to continue receiving psychotropic

medication and appeared motivated to continue mental health treatment. (Id. at 7 of 40.) Based

on all of this information, Baldwin concluded that “[Jones did] not appear to be a danger to

[him]self or others.” (Id.) Baldwin referred Jones to a psychiatrist or psychiatric nurse practitioner

and recorded that Jones was “educated on [his] current med[icine] bridge [for a 14-day prescription

of Zyprexa] and plan for [a] routine [initial psychiatric evaluation].” (Id.; Baldwin Dep. at 60:15-

61:4.)

         Jones was later seen by Harris-White on July 2, 2016 for an Emergency Referral, which

had been scheduled because Jones was making “irrational statements” and had complained that he

had not been receiving his psychotropic medication. (Pl.’s Ex. 29 at 12, 14 of 40; JDA Ex. T at

1). Harris-White questioned Jones, reviewed his most recent medical records, and made an



                                                 21
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 22 of 51




independent assessment of how he presented. (Harris-White Dep. at 64:4-6; JDA Ex. T at 1-3.)

She observed that Jones “presented with a low affect”; was “oriented” as well as “very cooperative

and calm”; “appeared lucid and was able to engage in a logical and coherent conversation

regarding his [mental health] treatment”; was “concerned about the ‘voices coming back’”; and

denied any prior or current suicidal behavior or ideation. (JDA Ex. T at 1-2.) Based on these

observations, Harris-White concluded that Jones had no immediate and acute mental health needs.

(Id. at 2-3.) She also “contact[ed] medical . . . to inquire as to if [Jones] had been receiving his

medications,” and she was able to confirm that Jones would get his psychotropic medication later

that day. (Harris-White Dep. at 62:17-29; JDA Ex. T at 1.)

       Under these circumstances, the evidence does not support a reasonable conclusion that

Baldwin or Harris-White were deliberately indifferent to Jones’s mental health needs. To the

contrary, a reasonable jury could only conclude that both Baldwin and Harris-White exercised

their professional judgment in treating Jones. Specifically, a reasonable jury could only conclude

that Baldwin exercised her professional judgment in (1) determining, based on Jones’s answers to

her questions and her observations, that Jones was not a danger to himself or others, (2) confirming

with Jones that he was comfortable taking Zyprexa to address his mental health condition, and (3)

referring Jones to a psychiatrist at CFCF to be further evaluated. Likewise, a reasonable jury could

only conclude that Harris-White exercised her professional judgment in (1) determining, based on

Jones’s answers to questions, his medical history, and her observations, that acute intervention was

unnecessary, and (2) making efforts to ensure that Jones would immediately receive his

psychotropic medication.11



       11
          Plaintiff has submitted expert reports from Dr. Bonnie Nowakowski and Dr. Gregory
Brown. Dr. Nowakowski opines in her report that “[t]he care rendered by [Gandy] was . . . a
deliberate failure to act.” (Pl.’s Ex. 3 at 38 of 41.) Dr. Brown similarly opines in his report that
                                                22
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 23 of 51




       Plaintiff nevertheless argues that there is a genuine issue of material fact as to whether

Gandy, Baldwin, and Harris-White were deliberately indifferent because they failed to examine

select medical records that showed Jones had at times received medication on a No KOP (or DOT)

basis during a previous stay at CFCF, and failed to contact Jones’s probation officers for

information about the severity of Jones’s mental health condition. However, Plaintiff cites no

authority—and we are aware of no authority—for the proposition that a medical professional

exercising professional judgment can be found to be deliberately indifferent to a patient’s serious

medical needs based solely on a failure to independently research the patient’s medical history.

Cf. Cohen v. Kids Peace Nat. Ctrs., Inc., 256 F. App’x 490, 492 (3d Cir. 2007) (stating that “the

‘failure to access collateral sources of data [about the plaintiff’s medical history]’ could, at best,

amount to simple negligence.” (alteration in original) (quoting Doby v. DeCrescenzo, 171 F.3d

858, 876 (3d Cir. 1999))). Moreover, even assuming arguendo that Gandy, Baldwin, and Harris-

White were negligent in failing to review Plaintiff’s prior records at CFCF and see that Plaintiff

received certain medications on a DOT basis during a previous stay, such information would in no

way undermine the fact that they exercised their professional judgment in concluding that Plaintiff




“MHM . . . act[ed] with deliberate indifference to the serious psychiatric needs of Mr. Jones.”
(Pl.’s Ex. 2 at 7.) However, these statements are wholly conclusory. Neither report denies that
Gandy, Baldwin, and Harris-White made efforts to diagnose and treat Jones, or specifies how the
Defendants’ diagnoses and treatment decisions were not based on their professional judgment. See
Soto-Muniz, 665 F. App’x at 228. Rather, both experts merely criticize Gandy, Baldwin, and
Harris-White’s failures to diagnose the severity of Jones’s mental health condition and to
administer recommended treatment. We therefore conclude that the experts’ opinions merely
reflect their disagreement with Defendants’ professional judgment and, thus, do not support a
reasonable conclusion that Gandy, Baldwin, or Harris-White acted with the “obduracy and
wantonness” required to establish deliberate indifference. Id. (quotation omitted); cf. Pearson, 850
F.3d at 541 (denying summary judgment to defendant on plaintiff’s deliberate indifference claim
where defendant “refused to treat [the plaintiff] and . . . forced him [to] crawl to a wheelchair”
(quotation omitted)). Accordingly, to the extent that Plaintiff relies on these reports in support of
her deliberate indifference claims, we find that reliance to be unavailing.
                                                 23
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 24 of 51




could receive his blood pressure medication on a KOP basis during his subsequent stay. We

therefore conclude that Plaintiff has failed to point to evidence that creates a genuine issue of

material fact as to whether Gandy, Baldwin, or Harris-White were deliberately indifferent to

Jones’s serious medical needs. Accordingly, we grant the Corizon and MHM Defendants’ Motions

for Summary Judgment insofar as they seek judgment in favor of Gandy, Baldwin, and Harris-

White on Plaintiff’s Section 1983 claim for deliberate indifference to Jones’s serious medical

needs in Count One.

               2. Municipal Liability

       Counts One and Three assert Section 1983 claims against Corizon, MHM, and the City for

deliberate indifference to Jones’s serious medical needs for “creating a custom and pattern and

practice” of providing inadequate medical treatment to its inmates.12 (2d Am. Compl. ¶¶ 63, 72,

76.) A municipality “may not be sued under § 1983 for an injury inflicted solely by its employees

or agents.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Rather, in order to prove a

Section 1983 claim against a municipality, a plaintiff must demonstrate that her constitutional

deprivations were caused by an official policy or custom of the municipality or a failure by the

municipality to train its employees. Id.; Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S.

397, 403 (1997); City of Canton v. Harris, 489 U.S. 378, 388 (1989). A municipal policy is “a

‘statement, ordinance, regulation, or decision officially adopted and promulgated by [a local



       12
           Count Three also appears to assert a Section 1983 claim against the City based on a
failure to train theory. The City has moved for summary judgment as to Count Three with respect
to the failure to train theory on the grounds that the undisputed record evidence demonstrates that
the City properly trained its correctional officers in mental health and suicide prevention. Plaintiff
has failed to respond to this aspect of the City’s argument and has accordingly pointed to no
evidence in the record that could support a conclusion that the City was deliberately indifferent in
failing to train its correctional officers. We therefore grant the City’s Motion for Summary
Judgment insofar as it seeks judgment in favor of the City on Plaintiff’s Section 1983 claim based
on a failure to train theory.
                                                 24
           Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 25 of 51




governing] body’s officers.’” Simmons v. City of Philadelphia, 947 F.2d 1042, 1059 (3d Cir.

1991) (alteration in original) (quoting Monell, 436 U.S. at 690). A custom, on the other hand, “is

an act ‘that has not been formally approved by an appropriate decisionmaker,’ but that is ‘so

widespread as to have the force of law.’” Natale, 318 F.3d at 584 (quoting Bryan Cty., 520 U.S.

at 404).

       Ultimately, then, to succeed on a claim of municipal liability brought pursuant to Section

1983, a plaintiff must first identify a municipal policy or custom that led to the alleged

constitutional violation. Bryan Cty., 520 U.S. at 397. The plaintiff must then establish that the

municipality maintained the policy or custom with “deliberate indifference” to the constitutional

deprivations that the policy or custom caused. See Beck v. City of Pittsburgh, 89 F.3d 966, 972

(3d Cir. 1996) (stating that “courts have adopted the ‘deliberate indifference’ standard in other

policy and custom contexts” (citations omitted)). Moreover, a private company like Corizon or

MHM, which is acting under color of state law, can only be liable under § 1983 if it had a policy,

practice or custom that resulted in the violation of constitutional rights. See Natale, 318 F.3d at

583-84 (applying Monell standard to a private company that provides health services to CCCF

inmates).

       The Corizon Defendants, the MHM Defendants, and the City argue that Corizon, MHM,

and the City are entitled to summary judgment in their favor as to Plaintiff’s claim that they were

deliberately indifferent to Jones’s serious medical needs because there is no evidence that they

enacted a policy or acquiesced in a long-standing custom that resulted in Jones’s death. Plaintiff

clarifies in her Supplemental Memorandum that her claim is based not on an unconstitutional

custom, but rather on an unconstitutional written medication policy at CFCF.




                                                25
          Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 26 of 51




         Under CFCF’s medication policy, all medications prescribed at CFCF are to be dispensed

by nursing staff either on a KOP or DOT basis. (JDA Ex. AA at 2-3.) Notably, blood pressure

medication is not designated as DOT medication, and thus, the policy permits it to be dispensed

on a KOP basis. (See id. at 3.) However, the policy expressly contemplates that medications that

are not designated as DOT will be dispensed on a DOT basis when an inmate is determined to

“have a propensity to abuse or misuse medication.” (Id.) Plaintiff does not explain how this policy

is constitutionally deficient or how it could have caused Jones’s death or otherwise violated his

Constitutional rights. Indeed, the policy, on its face, was designed to prevent the harms that Jones

suffered from ingesting multiple dose quantities of his blood pressure medication because it

provides for administering the medication DOT where an inmate has “a propensity to abuse or

misuse medication.” (Id.) Thus, in the end, it is plain that Plaintiff’s complaint is that no Corizon

or MHM employee concluded that Jones had such a propensity, not that the policy itself was

constitutionally deficient. But Corizon, MHM, and the City “cannot be held liable under [Section]

1983 merely because the medical contractors at [CFCF] improperly prescribed [Jones] medication

and failed to treat and monitor [his] symptoms thereafter, absent an unlawful policy or custom that

caused [his] injuries.” Wehrli v. Allegheny Cty., Civ. A. No. 16-977, 2017 WL 1233619, at *8

(W.D. Pa. Apr. 4, 2017) (citing Monell, 436 U.S. at 694). Accordingly, we grant the Corizon

Defendants, the MHM Defendants, and the City’s Motions for Summary Judgment insofar as they

seek judgment in favor of Corizon, MHM, and the City on Plaintiff’s Section 1983 municipal

liability claim for deliberate indifference to Jones’s serious medical needs in Counts One and

Three.




                                                 26
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 27 of 51




       C. Section 1983 State-Created Danger Claims

       Count Two of the Second Amended Complaint asserts a Section 1983 claim against Jones’s

probation officers, Browne and Palmer, for violation of Jones’s due process rights under the

Fourteenth Amendment under a theory that they created or enhanced the danger to Jones’s life (a

“state-created danger” theory). According to the Second Amended Complaint, “Browne and

Palmer subjected [Jones] to a state-created danger” by “imprisoning him in his fragile mental state”

thereby “plac[ing] him at high risk of danger.” (2d Am. Compl. ¶ 27.) The Due Process Clause

of the Fourteenth Amendment provides that “[n]o state shall . . . deprive any person of life, liberty,

or property, without due process of law . . . .” U.S. Const. amend. XIV § 1. The Clause is,

however, “phrased as a limitation on the State’s power to act, not as a guarantee of certain minimal

levels of safety and security.” DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189,

195 (1989). Accordingly, the Clause “forbids the State itself to deprive individuals of life, liberty,

or property without ‘due process of law,’ but its language cannot fairly be extended to impose an

affirmative obligation on the State to ensure that those interests do not come to harm through other

means.” Id.

       “The ‘state-created danger’ theory establishes liability where the ‘state acts to create or

enhance a danger that deprives the plaintiff of his or her Fourteenth Amendment right to

substantive due process.’” Banegas v. Hampton, Civ. A. No. 08-5348, 2010 WL 3766460, at *5

(E.D. Pa. Aug. 31, 2010) (quoting Kniepp v. Tedder, 95 F.3d 1199, 1205 (3d Cir. 1999)). To

succeed on a claim pursuant to Section 1983 for a violation of the Fourteenth Amendment based

on a “state-created danger” theory, a plaintiff must establish the following elements:

       (1) the harm ultimately caused was foreseeable and fairly direct; (2) a state actor
       acted with a degree of culpability that shocks the conscience; (3) a relationship
       between the state and the plaintiff existed such that the plaintiff was a foreseeable
       victim of the defendant’s acts, or a member of a discrete class of persons subjected

                                                 27
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 28 of 51




       to the potential harm brought about by the state’s actions, as opposed to a member
       of the public in general; and (4) a state actor affirmatively used his or her authority
       in a way that created a danger to the citizen or that rendered the citizen more
       vulnerable to danger than had the state not acted at all.

Bright v. Westmoreland Cty., 443 F.3d 276, 281 (3d Cir. 2006) (footnotes omitted) (internal

quotations omitted).

       Browne and Palmer argue, inter alia, that they are entitled to summary judgment in their

favor as to Plaintiff’s state-created danger claim because she cannot satisfy the second element of

that claim, that their conduct shocked the conscience. They assert that the undisputed record

evidence establishes that they believed, when they sought to have Jones arrested for violating his

probation, that they were following APPD protocol, and that they were doing what was best for

Jones. They further argue that there can be no genuine dispute that their decision to request a

warrant was not conscious-shocking because Judge Minehart approved their warrant request to

have Jones arrested.

       The second element of the state-created danger theory “is often the most difficult for a

plaintiff to show, and thus [the] ultimate conclusion frequently turns on [the] determination of

whether given conduct ‘shocks the conscience.’” Estate of Smith v. Marasco, 430 F.3d 140, 153

(3d Cir. 2005). “‘[T]he exact degree of wrongfulness necessary to reach the conscience-shocking

level depends upon the circumstances of a particular case.’” Id. (alteration in original) (quoting

Miller v. City of Philadelphia, 174 F.3d 368, 375 (3d Cir. 1999)). Where officers have “the luxury

of proceeding in a deliberate fashion . . . deliberate indifference may be sufficient to shock the

conscience.” Id. (quotation omitted).

       The pertinent record evidence, more fully described above, is that Plaintiff reached out to

Browne, who was Jones’s probation officer, for help convincing Jones to go to a psychiatric

hospital. (Browne Dep. at 96:19-23.) Plaintiff told Browne that she wanted to involuntarily

                                                 28
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 29 of 51




commit Jones to the hospital herself but had been having difficulty. (Id. at 116:22-119:7.) Browne

asked Plaintiff to tell Jones to come to the probation office the next morning. (Id. at 105:4-7.) At

the probation office, Browne observed that Jones “wasn’t stable,” “displayed manic behavior, . . .

dr[ove] erratically . . . , was becoming aggressive . . . [,] [and was] not being coherent [or] making

sense.” (Id. at 132:9-10, 198:10-18.) Browne also noted that Jones had arrived in a car that “was

basically not functiona[l],” and believed that Jones “could put other people [in] danger.” (Id. at

204:2-9.) Browne was also “concerned about [Jones’s] own safety.” (Id. at 216:12-16.)

        Palmer, Browne’s APPD supervisor at the time, corroborated Browne’s observations. She

testified at her deposition that Jones “was rambling incohesively [sic],” “had presented erratically

. . . [,] was extremely agitated, and . . . was determined to leave the State of Pennsylvania . . . [in]

an inoperable car.” (Palmer Dep. at 42:10, 49:5-23.) Palmer also discovered that “[Jones] was in

technical violation” of his probation arising out of a prior arrest. (Id. at 48:16-20.) For all these

reasons, Palmer instructed Browne to fill out a warrant request form to have Jones detained. (Id.

at 49:15-18; Browne Dep. at 170-172.) Soon after, Judge Minehart approved the warrant request,

and Jones was arrested for violating his probation. (JDA Ex. J; Pl.’s Ex. 22 at 5.)

        Based on this evidence, which is not contradicted, no reasonable jury could conclude that

Browne and Palmer’s conduct shocks the conscience. The evidence clearly demonstrates that their

actions were designed to prevent Jones, who appeared mentally unstable, from driving out of state

in a potentially inoperable car and endangering himself and others. Far from supporting a

reasonable conclusion that Browne and Palmer acted with a conscious-shocking disregard for

Jones’s safety, the undisputed evidence demonstrates that Browne believed that sending Jones to

CFCF might help him because “his [medication would] be regulated,” and a judge or prison official

could “find . . . a program” for him. (Browne Dep. at 178:14-22.) A reasonable jury also could



                                                  29
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 30 of 51




not conclude that Palmer acted in a conscious-shocking manner when she instructed Browne to

apply for a warrant because Jones was in violation of his probation. For all these reasons, we

conclude that the record evidence cannot support a reasonable conclusion that Browne and Palmer

acted with a conscience-shocking disregard for Jones’s safety in satisfaction of the second element

of a state-created danger claim. See Grant v. Winik, 948 F. Supp. 2d 480, 510-11 (E.D. Pa. 2013)

(granting the defendants’ motion for summary judgment on state-created danger claim where the

evidence demonstrated that the defendants “were concerned for [decedent’s] safety . . . and did not

harbor any ill will toward him.”). Accordingly, we grant Browne and Palmer’s Motion for

Summary Judgment insofar as it seeks judgment in favor of Browne and Palmer on Plaintiff’s

Section 1983 claim for the violation of Jones’s Fourteenth Amendment rights based on a state-

created danger theory in Count Two.

       D. Section 1983 Equal Protection Claims

       Count Two of the Second Amended Complaint asserts a Section 1983 claim against

Browne and Palmer for violation of Jones’s rights under the Equal Protection Clause of the

Fourteenth Amendment for treating Jones “differently than other parolees by virtue of his mental

disability,” and for “work[ing] to imprison [Jones] in a situation where they would not have

imprisoned a parolee not having a psychiatric disability.” (2d Am. Compl. ¶ 66.) The Equal

Protection Clause of the Fourteenth Amendment states that “[n]o State shall . . . deny to any person

within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1. The United

States Supreme Court has recognized that a successful equal protection claim may be brought by

a “‘class of one’ where the plaintiff alleges that she has been intentionally treated differently from

others similarly situated and that there is no rational basis for the difference in treatment.” Vill. of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (citations omitted). To succeed on a claim under



                                                  30
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 31 of 51




Section 1983 for denial of equal protection under a “class of one” theory, Plaintiff must prove that

“‘(1) the defendant[s] treated him differently from others similarly situated, (2) the defendant[s]

did so intentionally, and (3) there was no rational basis for the difference in treatment.’” Phillips

ex rel. Estate of Phillips v. Nw. Reg’l Commc’ns, 391 F. App’x 160, 167 (3d Cir. 2010) (quoting

Hill v. Borough of Kutztown, 455 F.3d 225, 239 (3d Cir. 2006)). Discriminatory intent in this

context requires that a plaintiff produce evidence that “‘the decisionmaker selected or reaffirmed

a particular course of action at least in part because of, not merely in spite of, its adverse effects.’”

Brown v. Friel, Civ. A. No. 16-1819, 2019 WL 4034684, at *10 (E.D. Pa. Aug. 26, 2019) (quoting

Jewish Home v. Ctrs. for Medicare & Medicaid Servs., 693 F.3d 359, 363 (3d Cir. 2012)).

        Browne and Palmer argue that they are entitled to summary judgment in their favor as to

Plaintiff’s “class of one” equal protection claim because she cannot satisfy any of the elements of

the claim. Indeed, Plaintiff has not pointed to any record evidence, and we have not found any,

that demonstrates the existence of a genuine dispute as to any of the elements of a “class of one”

equal protection claim. First, she does not “identify a similarly situated individual who was treated

differently” than Jones and has thus failed to satisfy the first element of a class of one equal

protection claim. Mosca v. Cole, 217 F. App’x 158, 164 (3d Cir. 2007). Second, Plaintiff has not

pointed to any evidence that supports a reasonable jury conclusion that either Browne or Palmer

intentionally discriminated against Plaintiff. As explained at greater length in connection with the

Section 1983 state-created danger claims, the evidence is that when Jones arrived at the probation

office on June 28, 2016, Browne observed that Jones was manic, aggressive, and incoherent, and

she believed that Jones posed a danger to himself and others. (Browne Dep. at 132, 198, 204.)

Likewise, she observed that Jones was “extremely agitated” and seemed “determined to leave the

State of Pennsylvania . . . [in] an inoperable car.” (Id. at 49:5-23.) There is no evidence in the



                                                   31
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 32 of 51




record suggesting that Browne and Palmer had any motive aside from mitigating the danger that

Jones appeared to pose to himself and others as a result of his mental health condition. See Plaza

at 835 W. Hamilton St. LP v. Allentown Neighborhood Improvement Zone Dev. Auth., Civ. A.

No. 15-6616, 2017 WL 4049237, at *8 (E.D. Pa. Sept. 12, 2017) (“[T]o maintain an equal

protection claim of this sort, [a plaintiff] must provide evidence of discriminatory purpose, not

mere unequal treatment or adverse effect.” (second alteration in original) (quoting Jewish Home,

693 F.3d at 363)).

       Moreover, as to the third element of an equal protection claim, a reasonable jury could only

conclude based on the evidence presented that Browne and Palmer’s decision to obtain a warrant

and detain Jones under these circumstances was rational given that they learned that Jones “was in

technical violation [of his probation].” (Palmer Dep. at 48:19-20.) Ultimately, because Browne

and Palmer’s detention of Jones was pursuant to a valid bench warrant issued by the Philadelphia

County Court of Common Pleas for a violation of probation (see JDA Ex. J), Plaintiff cannot show

that the treatment Jones experienced was “‘so unrelated to the achievement of any combination of

legitimate purposes that [the court] can only conclude that the [government’s] actions were

irrational.’” Aulisio v. Chiampi, 765 F. App’x 760, 765 (3d Cir. 2019) (alterations in original)

(quoting Warren v. City of Athens, 411 F.3d 697, 710-11 (6th Cir. 2005)). In sum, we conclude

that Plaintiff has failed to satisfy any element of a “class of one” equal protection claim, and we

therefore grant Browne and Palmer’s Motion for Summary Judgment insofar as it seeks judgment

in favor of Browne and Palmer on Plaintiff’s Section 1983 claim for violation of Jones’s rights

under the Equal Protection Clause of the Fourteenth Amendment in Count Two.




                                                32
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 33 of 51




       E. Medical Malpractice and Negligence

       Count One of the Second Amended Complaint asserts claims for medical malpractice and

negligence against Gandy, Baldwin, and Harris-White under Pennsylvania common law for their

allegedly negligent medical and psychiatric care of Jones. To succeed on a medical malpractice

claim, a plaintiff “is required to establish ‘that 1) the medical practitioner owed a duty to [him]; 2)

the practitioner breached that duty; 3) the breach was the proximate cause of, or a substantial factor

in, bringing about the harm [that he suffered]; and 4) the damages suffered were the direct result

of the harm.’” Osborne v. Lewis, 59 A.3d 1109, 1114-15 (Pa. Super. Ct. 2012) (alterations in

original) (quoting Carrozza v. Greenbaum, 866 A.2d 369, 379 (Pa. Super. Ct. 2004)). Moreover,

in “all but the most self-evident medical malpractice actions there is also the added requirement

that the plaintiff must provide a medical expert who will testify as to the elements of duty, breach,

and causation.” Quinby v. Plumsteadville Family Practice, Inc., 907 A.2d 1061, 1070-71 (Pa.

2006) (citing Hightower-Warren v. Silk, 698 A.2d 52, 54 (Pa. 1997)).

       The Corizon and MHM Defendants argue that Gandy, Baldwin, and Harris-White are

entitled to summary judgment in their favor as to Plaintiff’s medical malpractice claim because

Plaintiff has not presented expert testimony that articulates the standard of care applicable to those

Defendants and how they breached that standard. The Corizon Defendants further contend that

Plaintiff has failed to present expert evidence that Gandy’s alleged breach caused substantial harm

to Jones.

       Plaintiff relies on the expert report of Dr. Bonnie Nowakowski to support her claim that

Gandy was negligent in her medical treatment of Jones. Dr. Nowakowski opines in her report that

Gandy should have, but failed to, recognize that Jones suffered from acute delirium despite “clear[]

. . . signs and symptoms consistent with an acute confusional state . . . .” (Pl.’s Ex. 3 at 27-28, 37-



                                                  33
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 34 of 51




38 of 41.) She points out that Jones “reported ongoing symptoms consistent with mania (‘driving

for days’),” and that he “exhibited delirious beliefs at intake.” (Id. at 27 of 41.) According to Dr.

Nowakowski, because Gandy failed to recognize Jones’s acute delirium, Jones was allowed to

occupy a jail cell by himself with a large supply of blood pressure medication, which ultimately

caused his suffering and death. (See id. at 37-38 of 41.)

       Although Dr. Nowakowski does not articulate the standard of care that Gandy breached in

precise terms, we conclude that her conclusions, in substance, demonstrate that there is a genuine

dispute as to whether Gandy’s acts deviated from an acceptable medical standard of care and

whether this breach caused Jones’s death. See Robinson v. Corizon Health Inc., Civ. A. No. 17-

3868, 2019 WL 448900, at *11 (E.D. Pa. Feb. 5, 2019) (“[T]here are no magic words that an expert

must use; it is ‘the substance of their testimony [that] must be examined to determine whether the

expert has met the requisite standard.’” (second alteration in original) (quoting Stimmler v.

Chestnut Hill Hosp., 981 A.2d 145, 155 (Pa. 2009))).

       Plaintiff relies on the expert report of Dr. Gregory Brown to support her claim that Baldwin

and Harris-White were negligent in their psychiatric treatment of Jones. In his report, Dr. Brown

opines that: “[r]ecords from within the correctional facility indicated that it was clear [that Jones]

had a diagnosis of Schizophrenia and/or Bipolar Disorder”; “Jones demonstrated delusional beliefs

and stated [at intake] that he had cancer ‘all over’ his body, which was not factually accurate, thus

evidence of psychosis in the form of delusions”; “[t]here was documentation on June 29, 2016 by

[Baldwin] that [Jones] reported being awake several days straight driving a car[,] suggestive of a

manic state”; “[h]e was documented as being ‘oriented and manic[,]’ suggesting the presence of

ongoing psychiatric symptoms at the time of that evaluation”; and the medical evaluation

performed on June 29, 2016 indicated that Jones appeared “over-anxious, panicked, afraid, or



                                                 34
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 35 of 51




angry, . . . suggesting elevated levels of agitation.” (Pl.’s Ex. 2 at 19 of 41.) Dr. Brown also opines

that:

        inadequate appreciation of ongoing psychosis, inadequate dosage of prescribed
        medication for psychosis, lack of transfer to a psychiatric ward (especially based
        upon concerns from probation), and the capacity for him to keep medicine on his
        person, all of which fell below a reasonable standard of care, in my professional
        opinion[,] . . . likely led to Mr. Jones’ unfortunate death.

(Pl.’s Ex. 2 at 20 of 41.)

        Although Dr. Brown does not precisely articulate the standard of care that he believes

Baldwin and Harris-White breached, we conclude that the substance of Dr. Brown’s report also

demonstrates the existence of a genuine dispute as to whether Baldwin and Harris-White deviated

from an acceptable psychiatric standard of care. See Robinson, 2019 WL 448900, at *11.

Accordingly, we deny the Corizon and MHM Defendants’ Motions for Summary Judgment insofar

as they seek judgment in favor of Gandy, Baldwin, and Harris-White on Plaintiff’s medical

malpractice and negligence claims in Count One.

        F. Corporate Negligence

        Count One of the Second Amended Complaint asserts a negligence claim against Corizon

and MHM under Pennsylvania common law for failing “to provide [a] reasonably safe

environment and to take reasonable steps to eliminate and decrease hazards and dangerous

conditions for those in [Jones’s] position.” (2d Am. Compl. ¶¶ 58, 63.) “‘Corporate negligence

[in a medical care context] is a doctrine under which the hospital is liable if it fails to uphold the

proper standard of care owed [to] the patient, which is to ensure the patient’s safety and well-being

while at the hospital.’” Welsh v. Bulger, 698 A.2d 581, 585 (Pa. 1997) (quoting Thompson v.

Nason Hosp., 591 A.2d 703, 707 (Pa. 1991)); see also Fox v. Horn, Civ. A. No. 98-5279, 2000

WL 49374, at *8 (E.D. Pa. Jan. 21, 2000) (concluding that the Pennsylvania Supreme Court would



                                                  35
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 36 of 51




decide that organizations that “contract[] to provide medical services to state inmates, can be held

liable under the theory of corporate negligence”). “‘Because the duty to uphold the proper standard

of care runs directly from the hospital to the patient, an injured party need not rely on the

negligence of a third-party, such as a doctor or nurse, to establish a cause of action in corporate

negligence.’” Welsh, 698 A.2d at 585 (quoting Moser v. Heistand, 681 A.2d 1322, 1325 (Pa.

1996)). “A cause of action for corporate negligence arises from the policies, actions or inaction of

the institution itself rather than the specific acts of individual hospital employees. Thus, under this

theory, a corporation is held directly liable, as opposed to vicariously liable, for its own negligent

acts.” Id. (citation omitted). However, “unless a hospital’s negligence is obvious, a plaintiff must

produce expert testimony to establish that the hospital deviated from an accepted standard of care

and that the deviation was a substantial factor in causing the harm to the plaintiff.” Id.; see also

Fox, 2000 WL 49374, at *8 (“Just as it must be presented to support a claim of medical

malpractice, expert testimony is required to demonstrate corporate negligence.” (citation omitted)).

       The Corizon and MHM Defendants argue that Corizon and MHM are entitled to summary

judgment in their favor as to Plaintiff’s corporate negligence claim in Count One because

Plaintiff’s expert reports fail to articulate a standard of care that Corizon and MHM breached. The

Corizon Defendants further contend that Plaintiff has failed to present expert evidence that

Corizon’s alleged breach caused substantial harm to Jones.

       Plaintiff relies on the expert report of Dr. Nowakowski to support her claim that Corizon

was negligent in its medical treatment of Jones. Dr. Nowakowski opines in her report that Corizon

deviated from the applicable standard of care by failing to perform an accurate medication

reconciliation on admission and by failing to recognize that Jones suffered from delirium based on

the symptoms he exhibited at intake. (Pl.’s Ex. 3 at 37-38 of 41.) Dr. Nowakowski further opines



                                                  36
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 37 of 51




that Corizon’s failure to recognize Jones’s delirium caused his death because he was given “a large

supply of medication to hold on his person while alone in a general population cell while in a state

of delirium.” (Id. 38 of 41.) Drawing all reasonable inferences in Plaintiff’s favor, we conclude

that Dr. Nowakowski’s opinion constitutes evidence that Corizon failed to have reasonable policies

in place to ensure that inmates exhibiting symptoms of an acute mental illness would be given

proper mental health treatment, and that this failure caused Jones’s death. See Hernandez-Anguera

v. Main Line Hosps., Inc., Civ. A. No. 12-6645, 2014 WL 12605468, at *4 (E.D. Pa. Apr. 10,

2014) (“Although no expert explained what the institution should have done in fine-grained detail,

all three reports suggest that it should have had a policy or supervision mechanism in place to

ensure that a post-partum woman presenting with [the plaintiff’s] symptoms would be immediately

treated for preeclampsia.”); see also id. at *1 (“Experts need not use ‘magic words;’ it is the

substance of their testimony that matters.” (quoting Welsh, 698 A.2d at 586)).

       The Corizon Defendants focus on Dr. Nowakowski’s opinion that “no Philadelphia Prison

System (PPS), American Correctional Association (ACA) or National Commission on

Correctional Health Care (NCCHC) written policy, procedure or standard was violated” and argue

that this aspect of Dr. Nowakowski’s report establishes that Corizon was not negligent. (Pl.’s Ex.

3 at 27 of 41.) However, construing Dr. Nowakowski’s report in the light most favorable to

Plaintiff, Dr. Nowakowski’s conclusion that no correctional standard was violated is not a

determination that Corizon’s policies were reasonable; rather, we understand her conclusion to be

that Corizon was negligent in spite of having complied with these correctional standards. See

Hernandez-Anguera, 2014 WL 12605468, at *4 (“[G]iven that Nurse Tallman allegedly did

comply with hospital policy for blood pressure reporting, the expert conclusion that her actions

deviated from the relevant standard of care is, by implication, a criticism of the hospital policy as



                                                 37
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 38 of 51




well.”). Furthermore, the Corizon Defendants cite no case that supports the proposition that

compliance with correctional standards is a full defense to a corporate negligence claim. We

therefore conclude that based on Dr. Nowakowski’s expert testimony, Plaintiff has demonstrated

the existence of a genuine dispute as to whether Corizon, through its policy, actions, or inactions,

breached a standard of care for treating inmates like Jones and whether that breach caused

substantial harm to Jones.

       Plaintiff relies on the expert report of Dr. Brown to support her claim that MHM was

negligent in its psychiatric treatment of Jones. Dr. Brown opines in his report that given the

“totality of information available for Mr. Jones in the correctional system of Philadelphia, he was

well regarded as having a severe mental illness.” (Pl.’s Ex. 2 at 6.) According to Dr. Brown, it

“was clearly documented” that Jones had “acute psychotic features and [was] even noted to be

acutely manic by [Baldwin] when [he was] evaluated on June 29, 2016.” (Id.) Dr. Brown opines

that MHM’s “inadequate appreciation of [Jones’s] ongoing psychosis, inadequate dosage of

prescribed medication for psychosis, lack of transfer to a psychiatric ward . . . , and [permitting

Jones] to keep medicine on his person, all . . . fell below a reasonable standard of care.” (Id. at 7.)

Drawing all reasonable inferences in Plaintiff’s favor, we find that Dr. Brown’s opinion constitutes

evidence that MHM failed to have reasonable policies in place to adequately treat Jones for his

mental illness. We thus further conclude that based on Dr. Brown’s expert testimony, Plaintiff has

demonstrated the existence of a genuine dispute as to whether MHM, through its policy, actions,

or inactions, breached a standard of care for treating inmates like Jones. Accordingly, we deny

the Corizon and MHM Defendants’ Motions for Summary Judgment insofar as they seek judgment

in favor of Corizon and MHM on Plaintiff’s corporate negligence claim in Count One.




                                                  38
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 39 of 51




       G. Intentional Infliction of Emotional Distress

       Count One of the Second Amended Complaint asserts a claim for intentional infliction of

emotional distress against the Corizon and MHM Defendants for their “outrageous and reckless

acts of giving [Jones] the means and opportunity to overdose and die,” which “intentionally or

recklessly caus[ed] [Jones] severe emotional distress . . . including highly unpleasant mental

reactions.” (2d Am. Compl. ¶¶ 61-63.) To prevail on a claim for intentional infliction of emotional

distress under Pennsylvania law, Plaintiff must “‘demonstrate intentional[,] outrageous[,] or

extreme conduct by the defendant, which causes severe emotional distress to the plaintiff.’” Reedy

v. Evanson, 615 F.3d 197, 231 (3d Cir. 2010) (quoting Swisher v. Pitz, 868 A.2d 1228, 1230 (Pa.

Super. Ct. 2005)). The defendant’s conduct “‘must be so outrageous in character, and so extreme

in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

utterly intolerable in a civilized society.’” Hoy v. Angelone, 720 A.2d 745, 754 (Pa. 1998)

(quoting Buczek v. First Nat’l Bank, 531 A.2d 1122, 1125 (Pa. Super. Ct. 1987)). Thus, it is not

sufficient to show “‘that the defendant has acted with intent which is tortious or even criminal, or

that he has intended to inflict emotional distress, or even that his conduct has been characterized

by malice, or a degree of aggravation that would entitle the plaintiff to punitive damages for

another tort.’” Id. (quoting Restatement (Second) of Torts § 46, cmt. d) (additional citation

omitted).

       The Corizon and MHM Defendants argue that they are entitled to summary judgment in

their favor as to Plaintiff’s intentional infliction of emotional distress claim because Plaintiff has

not submitted evidence on which a reasonable jury could base a conclusion that they engaged in

any intentional outrageous or extreme conduct. Conversely, Plaintiff maintains that the same




                                                 39
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 40 of 51




evidence that supports her deliberate indifference claim demonstrates a genuine dispute of material

fact as to her intentional infliction of emotional distress claim.

       As we discussed earlier in connection with the Section 1983 deliberate indifference claims,

the evidentiary record shows that Gandy, Baldwin, and Harris-White made efforts to evaluate

Jones’s physical and mental health condition and provide him with the appropriate medical care.

Thus, the record belies any claim that the Corizon and MHM Defendants engaged in any

outrageous or extreme conduct. See Charleston v. Corizon Health, Inc., Civ. A. No. 17-3039, 2018

WL 1757606, at *22 (E.D. Pa. Apr. 12, 2018) (granting motion for summary judgment as to

plaintiff’s intentional infliction of emotional distress claim where there was no evidence that

Corizon “outright refus[ed] to provide medical care” and plaintiff was simply “challeng[ing] the

adequacy of his medical care”); Wilson v. Jin, 698 F. App’x. 667, 673 (3d Cir. 2007) (“We agree

with the District Court that the medical defendants’ actions were not beyond all possible bounds

of decency so as to be regarded as atrocious. . . . While he may disagree with the treatment he was

provided, this does not render the medical defendants’ conduct outrageous or extreme.”).

       Although Plaintiff argues that the Corizon and MHM Defendants engaged in outrageous

or extreme conduct because they allowed Jones to keep a 30-day pack of blood pressure medication

on his person despite his history of overdosing on pills, the record evidence shows that Jones last

overdosed on pills 20 years ago in 1996 (see Pl.’s Ex. 8 at 30 of 31), and there is no evidence that

anyone at Corizon or MHM either knew of his overdose history at the time his blood pressure

medication was ordered or otherwise believed that there was a substantial risk that Jones would

overdose on this medication.13 See Martin v. City of Philadelphia, Civ. A. No. 99-543, 2000 WL



       13
          Notably, a couple of weeks before being detained at CFCF on June 28, 2016, Jones
voluntarily committed himself into Friends Hospital and was found, on examination, to have had
a plan to overdose on pills. (Pl.’s Ex. 21 at 1.) The hospital released him a week later after
                                                  40
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 41 of 51




1052150, at *14 (E.D. Pa. July 24, 2000) (granting the defendant’s motion for summary judgment

on intentional infliction of emotional distress claim because there was “no evidence that [the

defendant] took any action indicating either that he desired to bring about the conduct at issue in

this case or that he was aware that such conduct was substantially certain to follow”). We therefore

conclude that none of the Corizon or MHM Defendants’ actions were “so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized society.” Hoy, 720 A.2d at 754 (quotation omitted).

Accordingly, we grant the Corizon and MHM Defendants’ Motions for Summary Judgment

insofar as they seek judgment in favor of the Corizon and MHM Defendants on Plaintiff’s

intentional infliction of emotional distress claim in Count One.

       H. State Law Claims Against Browne and Palmer

       Counts Two, Four, and Five of the Second Amended Complaint assert claims under

Pennsylvania law against Browne and Palmer for false arrest, false imprisonment, malicious

prosecution, abuse of process, and intentional infliction of emotional distress, and claims against

Browne and Palmer under Pennsylvania’s Wrongful Death and Survival Acts. Browne and Palmer

maintain that they are entitled to summary judgment as to all of these claims because they are

immune from suit pursuant to Pennsylvania’s sovereign immunity doctrine.

       The doctrine of sovereign immunity, codified at 1 Pa. Cons. Stat. Ann. § 2310, provides

that officials and employees of the Commonwealth, “acting within the scope of their duties, shall

continue to enjoy sovereign immunity and official immunity and remain immune from suit except



determining that Jones was stable for discharge once he had denied all suicidal and homicidal
ideations, and psychiatric and physical symptoms. (Id. at 2.) Although Gandy requested release
of these records from Friends hospital, she testified that she did not know whether they were ever
received at CFCF. (Gandy Dep. at 38:3-16.) Thus, there is no evidence that anyone at Corizon or
MHM was aware that Friends Hospital had noted that Jones reported a plan to overdose on pills.
                                                 41
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 42 of 51




as the General Assembly shall specifically waive the immunity.” Id. “Sovereign immunity

‘protects the Commonwealth and Commonwealth parties from suit unless the cause of action falls

within one of several statutory exceptions, or the individual’s conduct falls outside the scope of

his employment.’” Bolden v. Pa. Bureau of Prisons, Civ. A. No. 11-0467, 2011 WL 4974489, at

*4 (E.D. Pa. Oct. 19, 2011) (quoting Wesley v. Hollis, Civ. A. No. 03-3130, 2007 WL 1655483,

at *14 (E.D. Pa. June 6, 2007)).

       Browne and Palmer argue that they are protected by sovereign immunity because they were

employees of the Commonwealth of Pennsylvania acting within the scope of their employment

when they interacted with Jones. Plaintiff first argues that Browne and Palmer may not take

advantage of the sovereign immunity doctrine because they were employees of the City of

Philadelphia, not the Commonwealth of Pennsylvania. However, the undisputed evidence is that

Browne and Palmer were probation officers working for APPD at all relevant times. (See Browne

Dep. at 42:15-17; Palmer Dep. at 18:6-11.) APPD is “an arm of the state, and its employees are

state actors, making them subject to sovereign immunity.” Johnson v. City of Philadelphia, Civ.

A. No. 13-02963, 2013 WL 4014565, at *6 (E.D. Pa. Aug. 7, 2013) (quotation omitted); see also

Haybarger v. Lawrence Cty. Adult Prob. & Parole, 551 F.3d 193, 198 (3d Cir. 2008) (stating that

“Pennsylvania’s judicial districts, including their probation and parole departments . . . are part of

the Commonwealth government rather than local entities.” (citation omitted). We therefore

conclude that Browne and Palmer were Commonwealth employees rather than City employees

and may therefore assert immunity under Pennsylvania’s sovereign immunity doctrine.

       Plaintiff next argues that Browne and Palmer are not protected by sovereign immunity

because they were acting outside the scope of their employment when they “[sent] . . . Jones to

prison to get psychiatric care” because probation officers “do not provide therapy or determine



                                                 42
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 43 of 51




what is the best psychiatric care for a parolee.” (Opp. at 32.) According to the Restatement

(Second) of Agency, an employee’s conduct is within the scope of his or her employment “‘only

if: (a) it is the kind [the employee] is employed to perform; (b) it occurs substantially within the

authorized time and space limits; [and] (c) it is actuated, at least in part, by a purpose to serve the

master.’” Brumfield v. Sanders, 232 F.3d 376, 380 (3d Cir. 2000) (alterations in original) (quoting

Restatement (Second) of Agency § 228). Actions that are not authorized by the employer may

still be within the scope of employment “if they are clearly incidental to the master’s business.”

Shuman Estate v. Weber, 419 A.2d 169, 173 (Pa. Super. Ct. 1980) (citations omitted).

       Plaintiff does not dispute that Browne and Palmer’s actions occurred substantially within

the authorized time and space limits of their employment, but she argues that Browne and Palmer

cannot satisfy the first and third elements of the test set out above. However, as probation officers,

Browne and Palmer’s submission of a warrant request form to have Jones arrested because he was

in technical violation of his probation falls squarely within the types of conduct that they were

hired to perform. (Browne Dep. at 155:13-18; Palmer Dep. at 48:16-20.) Furthermore, the

evidence is undisputed that Browne and Palmer’s conduct was actuated, at least in part, by a

purpose to serve APPD. Indeed, Palmer testified that she made the decision to submit a warrant

request to detain Jones for a combination of reasons, including that Jones “was in technical

violation” of his probation, “was rambling incohesively [sic],” and “had presented erratically . . .

[,] was extremely agitated, and . . . was determined to leave the State of Pennsylvania . . . [in] an

inoperable car.” (Palmer Dep. at 42:10, 48:19-20, 49:5-23.) Moreover, Browne stated in her

deposition that she prepared the warrant request form because Palmer, her supervisor, had

instructed her to do so. (Browne Dep. at 170:17-22.) None of this evidence suggests that either

Browne or Palmer had a personal motive for deciding to apply for a warrant to have Jones arrested;



                                                  43
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 44 of 51




the undisputed evidence, rather, conclusively demonstrates that Palmer and Browne’s decisions

were motivated, at least in part, to fulfill their duties as employees of APPD. See Robus v. Pa.

Dep’t of Corrs., Civ. A. No. 04-2175, 2006 WL 2060615 at *9 (E.D. Pa. July 20, 2006) (“Nothing

. . . suggests that [the defendants] had a personal motive for their actions. Thus, it would appear

that their actions were motivated, at least in part and perhaps in whole, to serve the employer.”).

       We therefore conclude that Plaintiff has not demonstrated the existence of a genuine

dispute as to whether Browne and Palmer were acting within the scope of their employment when

they submitted a warrant request form seeking Jones’s arrest for violating the terms of his

probation. We therefore further conclude that Browne and Palmer are protected by state sovereign

immunity, under 1 Pa. Cons. Stat. Ann. § 2310, against Plaintiff’s claims for false arrest, false

imprisonment, malicious prosecution, abuse of process, and intentional infliction of emotional

distress, and Plaintiff’s Wrongful Death and Survival Act claims. Accordingly, we grant Browne

and Palmer’s Motion for Summary Judgment insofar as it seeks judgment in favor of Browne and

Palmer as to these claims in Counts Two, Four, and Five.14




       14
            Plaintiff contends that sovereign immunity does not apply here because Browne and
Palmer, “by falsely arresting and imprisoning [Jones], committed willful misconduct, which is one
of the exceptions to state [sovereign] immunity.” (Opp. at 32 (referencing 42 Pa. Cons. Stat. Ann.
§ 8550).) However, the “willful misconduct” exception to sovereign immunity on which Plaintiff
relies is found in 42 Pa. Cons. Stat. Ann. § 8550, which applies only to local, not Commonwealth,
governmental agencies and employees. Johnson, 2013 WL 4014565, at *6 n.8 (citing 42 Pa. Cons.
Stat. Ann. § 8541). As discussed above, Browne and Palmer are Commonwealth employees; thus,
they are not subject to the willful misconduct exception. See id. at *6 (“Unlike the immunity
afforded to local government agencies . . . [w]illful misconduct does not vitiate a Commonwealth
employee’s immunity if the employee is acting within the scope of his employment.” (second
alteration in original) (quotation omitted)). We therefore reject Plaintiff’s contention that the
willful misconduct exception to sovereign immunity contained in 42 Pa. Cons. Stat. Ann. § 8522(a)
applies here.
                                                44
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 45 of 51




       I. Wrongful Death and Survival Act Claims

       Counts Four and Five of the Second Amended Complaint assert claims under the

Pennsylvania Wrongful Death Act, 42 Pa. Cons. Stat. Ann. § 8301, and Survival Act, 42 Pa. Cons.

Stat. Ann. § 8302, against the Corizon Defendants, the MHM Defendants, and the City. Under the

Wrongful Death Act, a plaintiff can bring an action “to recover damages for the death of an

individual caused by the wrongful act . . . of another . . . .” 42 Pa. Cons. Stat. Ann. § 8301(a).

Under the Survival Act, a cause of action “survive[s] the death of the plaintiff.” Id. § 8302.

However, “‘wrongful death and survival actions are not substantive causes of action; rather, they

provide a vehicle through which plaintiffs can recover for unlawful conduct that results in death.’”

Johnson v. City of Philadelphia, 105 F. Supp. 3d 474, 483 (E.D. Pa. 2015) (quoting Sullivan v.

Warminster Twp., 765 F. Supp. 2d 687, 707 (E.D. Pa. 2011)) (additional citations omitted), aff’d,

837 F.3d 343 (3d Cir. 2016).

       The City argues that it is entitled to summary judgment in its favor on Plaintiff’s Wrongful

Death and Survival Act claims because Plaintiff’s underlying causes of action are not viable.15 As

the City contends, a “plaintiff’s Wrongful Death Act and Survival Act claims must fall [if the

plaintiff has not] adduced evidence of a viable claim on one or more of the underlying causes of

action.” Johnson, 105 F. Supp. 3d at 483. As discussed above, Plaintiff has failed to adduce

sufficient evidence to support the following claims: the Section 504 claims against Corizon, MHM,

and the City based on discrimination against Jones’s disability in Counts One and Three (see

Section III.A); the Section 1983 claims against the Corizon Defendants, the MHM Defendants,

and the City based on deliberate indifference to Jones’s serious medical needs in Counts One and



       15
        The Corizon and MHM Defendants state in their briefs that they are moving for summary
judgment on all of Plaintiff’s claims, but they do not advance any arguments specific to the
Wrongful Death and Survival Act claims in Counts Four or Five.
                                                45
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 46 of 51




Three (see Section III.B); and the intentional infliction of emotional distress claims against the

Corizon and MHM Defendants in Count One (see Section III.G). We therefore conclude that these

claims are not viable underlying causes of action for Plaintiff’s Wrongful Death and Survival Act

claims against the Corizon Defendants, the MHM Defendants, and the City. Accordingly, we

grant the Corizon Defendants, the MHM Defendants, and the City’s Motions for Summary

Judgment insofar as they seek judgment in favor of the Corizon Defendants, the MHM Defendants,

and the City on Plaintiff’s Wrongful Death and Survival Act claims based on those underlying

causes of action. In contrast, we deny the Corizon and MHM Defendants’ Motions for Summary

Judgment insofar as they seek judgment in favor of the Corizon and MHM Defendants on

Plaintiff’s Wrongful Death and Survival Act claims that are based on the medical malpractice and

corporate negligence claims against them in Count One (see Sections III.E-F), because we have

concluded that those underlying claims are viable causes of action.

       J. Punitive Damages

       Plaintiff seeks punitive damages against all Defendants in connection with the claims she

asserts in Counts One through Five “on the grounds that the acts and omissions of [D]efendants

were willful, wanton, malicious, deliberate, recklessly indifferent and shocking to the conscience.”

(2d Am. Compl. ¶ 50.) “In Pennsylvania as elsewhere, ‘[t]he state of mind of the actor is vital’ in

determining whether punitive damages may be awarded.’” Brand Mktg. Grp. LLC v. Intertek

Testing Servs., N.A., Inc., 801 F.3d 347, 360 (3d Cir. 2015) (alteration in original) (quoting Feld

v. Merriam, 485 A.2d 742, 748 (Pa. 1984)). “‘Ordinary negligence . . . will not support an award

of punitive damages. Rather, to justify an award of punitive damages, the fact-finder must

determine that the defendant acted with a culpable state of mind, i.e., with evil motive or reckless

indifference to the rights of others.’” Id. (alteration in original) (quoting Hutchinson v. Penske



                                                46
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 47 of 51




Truck Leasing Co., 876 A.2d 978, 983-84 (Pa. Super. Ct. 2005)). “This standard is disjunctive, so

the defendant’s conduct need only be reckless or callous.” Langweiler v. Borough of Newtown,

Civ. A. No. 10-3210, 2010 WL 5393529, at *3 (E.D. Pa. Dec. 29, 2010) (citing Springer v. Henry,

435 F.3d 268, 281 (3d Cir. 2006)). At a minimum, therefore, a plaintiff must adduce evidence of

a defendant’s reckless indifference by submitting evidence that “‘(1) a defendant had a subjective

appreciation of the risk of harm to which the plaintiff was exposed and that (2) he acted, or failed

to act, as the case may be, in conscious disregard of that risk.’” Brand Mktg. Grp., 801 F.3d at

360 (quoting Hutchison ex rel. Hutchinson v. Luddy, 870 A.2d 766, 772 (Pa. 2005)).

       All of the Defendants, with the exception of the City,16 argue that they are entitled to

summary judgment in their favor as to Plaintiff’s claim for punitive damages because the record

is devoid of any evidence of evil motive or intent, reckless or callous indifference to Plaintiff’s

rights, or outrageous conduct by any of the Defendants. Plaintiff argues that we should deny the

Defendants’ Motions with regard to her claim for punitive damages because “[t]he facts supporting

a deliberate indifference claim and an infliction of emotional distress claim also support a punitive

damages award.” (Opp. at 25.)

       “‘[D]eliberate indifference to a substantial risk of serious harm to a prisoner is the

equivalent of recklessly disregarding that risk.’” Morris v. Levi, Civ. A. No. 08-3842, 2011 WL

1936778, at *8 (E.D. Pa. Apr. 21, 2011) (quoting Farmer v. Brennan, 511 U.S. 825, 836-37




       16
           The City argues that any claim for punitive damages against it should be dismissed
because punitive damages “may not be imposed on municipalities, or other government agencies,
even with a showing of reckless disregard.” (City Mem. at 18.) During a telephone conference
held with the parties on May 29, 2020, Plaintiff’s counsel conceded that municipalities cannot be
held liable for punitive damages, and that Plaintiff’s claims for punitive damages against the City
should therefore be dismissed. Accordingly, we grant the City’s Motion for Summary Judgment
insofar as it seeks judgment in favor of the City on Plaintiff’s claim for punitive damages in Counts
Three through Five.
                                                 47
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 48 of 51




(1994)). We have concluded that Plaintiff has failed to submit evidence that would allow a

reasonable jury to find that any of the Defendants were deliberately indifferent to Jones’s serious

medical needs. (See Sections III.B-C.) For those same reasons, we conclude that Plaintiff has

failed to submit evidence that would allow a reasonable jury to find that any of the Defendants

acted with reckless indifference to Jones’s serious medical needs. See Wichterman v. City of

Philadelphia, Civ. A. No. 16-5796, 2019 WL 3216609, at *13 (E.D. Pa. July 17, 2019) (denying

summary judgment as to the plaintiff’s punitive damages claim because “[t]he Court ruled . . . that

no reasonable jury could find that [the defendant] was deliberately indifferent to [the plaintiff’s]

serious medical condition”). As a result, Plaintiff is not entitled to punitive damages in connection

with any of her claims. Accordingly, we grant the Defendants’ Motions for Summary Judgment

insofar as they seek judgment in Defendants’ favor on Plaintiff’s claim for punitive damages in

Counts One through Five.

       K. Economic Loss Damages

       Plaintiff seeks damages against all Defendants for “loss of future earnings, economic

losses, loss of earning capacity and other financial and personal damages” under the Wrongful

Death Act claim in Count Four of the Second Amended Complaint. (2d Am. Compl. ¶¶ 79, 82.)

“Pennsylvania law ‘does not require that proof in support of claims for damages or in support of

claims for compensation must conform to the standard of mathematical exactness.’” Adams v.

Rossi, 29 Pa. D. & C.4th 511, 520 (Com. Pl. 1995) (quoting Blackburn v. Aetna Freight Lines,

Inc., 368 F.2d 345, 347 (3d Cir. 1966)), aff’d sub nom., Stewart v. Rossi, 681 A.2d 214 (Pa. Super.

Ct. 1996). However, the law does require that a “‘claim for damages must be supported by a

reasonable basis for calculation; mere guess or speculation is not enough.’” Sweitzer v. Oxmaster,




                                                 48
         Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 49 of 51




Inc., Civ. A. No. 09-5606, 2011 WL 721907, at *6 (E.D. Pa. Mar. 2, 2011) (quoting Stevenson v.

Econ. Bank, 197 A.2d 721, 727 (Pa. 1964)).

       Defendants argue that they are entitled to summary judgment in their favor as to Plaintiff’s

claim for economic loss damages because Plaintiff has produced no evidence of Jones’s prior

earnings, projections of lost future earnings, or loss of earning capacity as a part of either fact or

expert discovery. However, Plaintiff has stated in her answers to interrogatories that “[Jones] was

a hard worker and made income and continued to work through his life,” and that “[Jones] also

received social security benefits.” (JDA Ex. GG at 1.) Plaintiff also testified that Jones spent two

years with Job Corps, worked at various fast-food restaurants, and had periodic employment as an

auto-mechanic. (Plaintiff Dep. at 84:8-19.) Plaintiff’s responses to interrogatories show that Jones

had a history of gainful employment and received benefits, which would allow a reasonable jury

to find that Jones lost his earning capacity and suffered a loss of future earnings upon his death.

We also conclude that this evidence, recounting the kinds of employment and benefits Jones had

in the past, though lacking in mathematical exactness, provides a reasonable basis for calculating

the value of Plaintiff’s economic loss damages. See Adams, 29 Pa. D. & C.4th at 520. As a result,

we conclude that at this stage in the proceedings, Plaintiff has submitted enough evidence to

demonstrate the existence of a genuine dispute as to whether she is entitled to economic loss

damages. Accordingly, we deny the Corizon and MHM Defendants’ Motions for Summary

Judgment insofar as they seek judgment in favor of the Corizon and MHM Defendants on

Plaintiff’s claim for economic loss damages in Count Four. However, because we have granted

summary judgment in favor of Browne, Palmer, and the City on all of Plaintiff’s substantive

claims, we must also grant the Motions for Summary Judgment filed by Browne and Palmer, and

the City on Plaintiff’s derivative claim for economic loss damages.



                                                 49
        Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 50 of 51




IV.    CONCLUSION

       For the reasons stated above, we grant the Motions for Summary Judgment as to: (1) the

Section 504 discrimination claims asserted against Corizon, MHM, and the City in Counts One

and Three; (2) the Section 1983 claims asserted against the Corizon Defendants, the MHM

Defendants, and the City based on deliberate indifference to Jones’s serious medical needs in

violation of Jones’s Eighth and Fourteenth Amendment rights in Counts One and Three; (3) the

Section 1983 claims asserted against Browne and Palmer for violation of Jones’s Fourteenth

Amendment substantive due process rights based on a state-created danger theory in Count Two;

(4) the Section 1983 claims asserted against Browne and Palmer based on a violation of Jones’s

Fourteenth Amendment right to equal protection in Count Two; (5) the intentional infliction of

emotional distress claims asserted against the Corizon and MHM Defendants in Count One; (6)

the false arrest, false imprisonment, malicious prosecution, abuse of process, and intentional

infliction of emotional distress claims asserted against Browne and Palmer in Count Two; (7) the

Wrongful Death and Survival Act claims brought against all Defendants in Counts Four and Five

insofar as they are based on the foregoing claims in this paragraph; (8) the claim for punitive

damages asserted against all Defendants in Counts One through Five; and (9) the claim for

economic loss damages asserted against Browne and Palmer, and the City in Count Four.

       We deny the Motions for Summary Judgment as to: (1) the claims for medical malpractice

and corporate negligence asserted against the Corizon and MHM Defendants in Count One; (2)

the Wrongful Death and Survival Act claims brought against the Corizon and MHM Defendants

in Counts Four and Five insofar as they are based on the foregoing medical malpractice and

corporate negligence claims; and (3) the claim for economic loss damages asserted against the

Corizon and MHM Defendants in Count Four.



                                              50
 Case 2:17-cv-01914-JP Document 127 Filed 08/25/20 Page 51 of 51




An appropriate Order follows.




                                     BY THE COURT:


                                     /s/ John R. Padova
                                     John R. Padova, J.




                                51
